DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/29/2022 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on 11/29/2022 has been considered by the Examiner and made of record in the application file.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (“Diverse Image-to-Image Translation via Disentangled Representations”).

Consider claims 1, 8 and 15, Lee discloses a computer vision system for image to image translation, comprising: (title; Diverse Image-to-Image Translation via Disentangled Representations)
a memory, a processor in communication with the memory, and [claim 15] a non-transitory computer readable medium having instructions stored thereon for image to image translation by a computer vision system:  (see the disentangled representation framework) 
receiving a first input image and a second input image, (Introduction: image pairs; figure 1)
applying a content adversarial loss function to the first input image and the second input image (see formula) to determine a first disentanglement representation of the first input image and a second disentanglement representation of the second input image, and (see section 3.1: Disentangle Content and Attribute Representations)

    PNG
    media_image1.png
    181
    729
    media_image1.png
    Greyscale

training a network to generate at least one output image by applying a cross cycle consistency loss function (section 3.2 Cross-cycle Consistency Loss) to each of the first disentanglement representation and the second disentanglement representation to perform multimodal mapping between the first input image and the second input image. (Section 3: Disentangled Representation for Translation which achieve multimodal translation to learn the multimodal mapping between two visual domains without paired trained data)

Consider claims 2, 9 and 16, Lee discloses the claimed invention wherein the first input image and the second input image are unpaired images.  (see figure 3, unpaired data)

Consider claims 3, 10 and 16, Lee discloses the claimed invention wherein the network is a generative adversarial network.  (page 4; Our work focuses on using GAN conditioned on an input image) 

Consider claims 4, 11 and 17, Lee discloses the claimed invention wherein the processor determines the first disentanglement representation and the second disentanglement representation by: utilizing a first input image content encoder to encode content of the first input image (figure 3; content encoder) into a domain-invariant content space and a second input image content encoder to encode content of the second input image into the domain-invariant content space (section 3), the first input image encoded content and the second input image encoded content being indicative of common information between the first input image and the second input image, (section 3.1; the common information that is shared between domains)
utilizing a first input image attribute encoder to encode at least one attribute of the first input image into a first domain specific attribute space and a second input image attribute encoder to encode at least one attribute of the second input image into a second domain specific attribute space, (figure 3; Attribute encoder)

performing weight sharing between a last layer of the first input image content encoder and a last layer of the second input image content encoder and a first layer of a first input image generator and a first layer of a second input image generator, 
See section 3.1

    PNG
    media_image2.png
    190
    786
    media_image2.png
    Greyscale

utilizing a content discriminator to distinguish between the first input image encoded content and the second input image encoded content, and 
See section 3.1:

    PNG
    media_image3.png
    112
    754
    media_image3.png
    Greyscale

applying the content adversarial loss function (figure 3; we apply a content adversarial loss to disentangle an image into domain-invariant and domain-specific representations to facilitate learning diverse cross-domain mappings) to the first input image content encoder, the second input image content encoder and the content discriminator.  (section 3; our framework consists of content encoders, attribute encoders, generators, and domain discriminators for both domains, and a content discriminator.)



Consider claims 5, 12 and 18, Lee discloses the claimed invention wherein the processor generates, using the trained network, a first output image based on the first input image encoded content and the second input image at least one encoded attribute, and a second output image based on the second input image encoded content and the first input image at least one encoded attribute.

    PNG
    media_image4.png
    175
    785
    media_image4.png
    Greyscale


Consider claims 6, 13 and 19, Lee discloses the claimed invention wherein the processor applies the cross cycle consistency loss function to each of the first disentanglement representation and the second disentanglement representation by performing a forward translation 
Section 3.2:

    PNG
    media_image5.png
    147
    754
    media_image5.png
    Greyscale

and a backward translation on each of the first disentanglement representation and the second disentanglement representation.   Section 3.2:
    PNG
    media_image6.png
    155
    756
    media_image6.png
    Greyscale


Consider claims 7, 14 and 20, Lee discloses the claimed invention wherein the processor trains the network with one or more of a domain adversarial loss function, a self-reconstruction loss function, a Kullback-Leibler loss function, or a latent regression loss function.  
See section 3.3:

    PNG
    media_image7.png
    109
    801
    media_image7.png
    Greyscale


Relevant Prior Art Directed to State of Art
Gonzalez-Garcia (“Image-to-image translation for cross-domain disentanglement”) is relevant prior art not applied in the rejection(s) above.  Gonzalez-Garcia discloses bidirectional image translation based on Generative Adversarial Networks and cross-domain autoencoders, a novel network component. Our model offers multiple advantages. We can output diverse samples covering multiple modes of the distributions of both domains, perform domain specific image transfer and interpolation, and cross-domain retrieval without the need of labeled data, only paired images. We compare our model to the state-of-the-art in multi-modal image translation and achieve better results for translation on challenging datasets as well as for cross-domain retrieval on realistic datasets.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665